              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00143-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
SHANE MCKINLEY SWIMMER,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Government’s Motion for

Leave to File Under Seal [Doc. 51].

      The Government moves the Court for leave to file under seal a doctor’s

note for Dr. Ashley Jenkins [Docs. 52, 52-1] filed in support of the Joint

Motion to Continue [Doc. 50]. For grounds, counsel states that the doctor’s

note contains private medical information of Dr. Jenkins and such

information is of marginal public interest at best. [Doc. 51].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”
Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

June 18, 2021, and such motion has been accessible to the public through

the Court’s electronic case filing system since that time.        Further, the

Government has demonstrated that the subject doctor’s note contains

sensitive information concerning Dr. Jenkins and that the public’s right of

access to such information is substantially outweighed by Dr. Jenkins’

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the document, the Court

concludes that sealing of the doctor’s note is necessary to protect Dr.

Jenkins’ privacy interests.

      IT IS, THEREFORE, ORDERED that the Government’s Motion for

Leave to File Under Seal [Doc. 51] is GRANTED, and the doctor’s note [Doc.

52, 52-1] submitted in support of the Joint Motion to Continue shall be filed

under seal and shall remain under seal until further Order of the Court.

      IT IS SO ORDERED.
                                          Signed: June 18, 2021




                                      2
